     Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


MIKHAIL FRIDMAN,         PETR   AVEN,   and
GERMAN KHAN,

          Plaintiffs,
                                              Civil Case No. 1:17-cv-2041-RJL
     v.

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

          Defendants.


DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’ SECOND
  MOTION FOR LEAVE TO AMEND THEIR ANSWER TO ADD AFFIRMATIVE
                          DEFENSE
            Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 2 of 17




                                                  TABLE OF CONTENTS

INTRODUCTION............................................................................................................... 1
BACKGROUND ................................................................................................................. 3
     1.         Plaintiffs are the source of the delay in this case. Plaintiffs delayed production of
                22,000 pages of documents by over a year and continue to withhold responsive, non-
                privileged documents. Defendants have met their Rule 34 obligations.............. 3
     2.         Defendants moved to stay discovery only after Plaintiffs refused to agree to a date
                certain for the end of discovery and instead requested an indefinite extension of fact
                discovery. ............................................................................................................ 4
     3.         Plaintiffs misstate the facts and ignore the record. ............................................. 5
ARGUMENT ....................................................................................................................... 6
   I.           PLAINTIFFS CANNOT SHOW ANY BAD FAITH, UNDUE DELAY, OR UNDUE
                PREJUDICE AS A RESULT OF GRANTING DEFENDANTS’ LEAVE TO
                AMEND THEIR ANSWER. .............................................................................. 6
 II.            DEFENDANTS’ PROPOSED AMENDMENT—TO ADD THE AFFIRMATIVE
                DEFENSE OF ISSUE PRECLUSION BASED ON THE NEW YORK SUPREME
                COURT’S DECISION—IS NOT FUTILE. ....................................................... 7
                1. Plaintiffs Misstate the Issue to Be Precluded. ............................................... 8
                2. Plaintiffs and BuzzFeed Actually Litigated Whether Buzzfeed’s Publication of
                   CIR 112 Is Privileged Under New York Civil Rights Law § 74. ................. 10
                3. The NY Court’s Decision Is Entitled to Preclusive Effect, and Thus Defendants’
                   Proposed Amendment Is Not Futile. ............................................................. 10
                4. Plaintiffs’ Efforts to Litigate the Merits of a Hypothetical Dispute Not Before the
                   Court Are Irrelevant and Should Be Rejected. ............................................. 11
CONCLUSION ................................................................................................................... 14




                                                                     i
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 3 of 17




                                        INTRODUCTION

       The only question presented by Defendants’ Motion is whether to grant Defendants’

request for leave to amend their Answer pursuant to Rule 15(a) to add an affirmative defense based

on issue preclusion. Defendants timely moved for leave to amend their Answer to add the defense

of issue preclusion based on a March 18, 2021 decision by the New York State Supreme Court

that BuzzFeed’s publication of CIR 112 was privileged under N.Y. Civil Rights Law § 74.

Decision & Order on Mot., Fridman v. BuzzFeed, Index No. 154895/2017 (N.Y. Sup. Ct., Mar.

18, 2021) (“Decision & Order”), ECF No. 146-4, Ex. C, at 8-10. A copy of the proposed amended

Answer is attached as Exhibit A to Defendants’ opening brief, ECF No. 146-2.1

       Defendants’ Motion is timely, made in good faith, does not prejudice Plaintiffs, and the

affirmative defense Defendants seek to add is likely to succeed. Plaintiffs in this lawsuit were also

plaintiffs in the New York Supreme Court case at issue. The New York Supreme Court’s holding

is a valid, final judgment on the merits, in which both parties—including Plaintiffs here—had a

full and fair opportunity to litigate the application of New York’s fair report privilege to

BuzzFeed’s publication of CIR 112. The court’s resolution of the privilege issue was essential to

its final judgment and disposition of the matter in New York. That holding, therefore, is entitled

to preclusive effect as to any subsequent questions of whether BuzzFeed’s publication of CIR 112

was privileged.




1
 Defendants have previously moved for leave to amend their answer to add issue preclusion based
on the D.C. Superior Court’s and D.C. Court of Appeals’ decisions that Plaintiffs are limited-
purpose public figures. See ECF No. 126. That motion is fully briefed. Exhibit A (ECF No. 146-
2) to Defendants’ Motion is the proposed amended answer with both proposed amendments.
Exhibit B (ECF No. 146-3) is the redline which includes the proposed amendment sought in ECF
No. 126 at paragraph 15 of the Affirmative Defenses, in grey font, as well as the proposed
amendment sought here, in paragraph 5 of the Affirmative Defenses, in bold and underlined.



                                                 1
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 4 of 17




       Plaintiffs have no grounds to oppose this motion. Instead, Plaintiffs make false accusations

about Defendants’ conduct in discovery, introduce a frivolous objection to Defendants’

compliance with Local Rule 7(m),2 attempt to relitigate an entirely different motion requesting

leave to amend (which has already been briefed, see ECF Nos. 126, 136, 139), and, finally, ignore

the relief sought by Defendants’ motion. Plaintiffs do not seriously contest that Defendants’

proposed amendment is likely to succeed in precluding further litigation concerning BuzzFeed’s

privileged publication under N.Y. Civil Rights Law § 74. Rather, Plaintiffs try to insert an

irrelevant issue into this simple question of leave to amend and speculate about Defendants’

application of that affirmative defense. Plaintiffs’ argument is wrong. Nevertheless, the Court need

not resolve the question of the merits of the possible application of issue preclusion, which is not

properly before the Court. Defendants have moved to add an affirmative defense that, if successful,

would preclude further litigation concerning whether BuzzFeed’s publication of CIR 112 was

privileged under N.Y. Civil Rights Law § 74. Plaintiffs’ strained attempt to litigate a question of

damages, not issue preclusion, is premature and irrelevant to the instant motion.



2
  Plaintiffs contend that Defendants brought the instant motion in violation of Local Rule 7(m).
See Pls.’ Opp’n (hereinafter “Pls.’ Br.”), at 1 n.1. Plaintiffs’ claim is baseless. On March 22, 2021,
Defendants wrote, “We are writing to ask for Plaintiffs’ consent to Defendants’ amendment of
their Answer to add the affirmative defense of issue preclusion based on the NY decision last week
in Fridman v. BuzzFeed, Index No. 154895/2017 (N.Y. Sup. Ct.). Please advise. Thank you.” See
Email Correspondence, ECF No. 150-2, Ex. A. Plaintiffs’ one-sentence response—“Plaintiffs do
not consent to the proposed amendment.” Plaintiffs’ counsel signaled neither ambiguity nor
interest as to “narrow[ing] the areas of disagreement.” Id.; see also LCvR 7(m). Accordingly, the
parties satisfied their obligations. Plaintiffs’ misguided argument is not supported by caselaw on
Rule 7(m), which stands for the reasonable proposition that a motion should be denied pursuant to
Rule 7(m) where the failure to adequately confer results in “a waste of this Court’s time”
adjudicating “a dispute that could have been resolved by the parties.” United States ex rel. Pogue
v. Diabetes Treatment Centers of Am., Inc., 235 F.R.D. 521, 529 (D.D.C. 2006) (denying a motion
to compel where the movant waited three years to move for relief after an initial 7(m) conference
regarding the discovery at issue). Here, there was no such failure and no waste of time. As
Plaintiffs’ initial email response made clear—and as their nearly 20 pages briefing in opposition
has since confirmed—Plaintiffs unambiguously oppose the relief Defendants seek.

                                                  2
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 5 of 17




       Federal Rule of Civil Procedure 15(a), which governs the amendment of pleadings,

generously states that the “court should freely give leave [to amend] when justice so requires.”

“Under Rule 15(a), the non-movant [Plaintiffs here] generally carries the burden in persuading the

court to deny leave to amend.” Dove v. Washington Metro. Area Transit Auth., 221 F.R.D. 246,

247 (D.D.C. 2004). Plaintiffs fail to meet their burden.

                                        BACKGROUND

       Plaintiffs continue to recite false statements about the course of discovery in this case. For

the sake of clarity, Defendants will (again) correct those misrepresentations. See also ECF Nos.

139 & 152.

   1. Plaintiffs are the source of the delay in this case. Plaintiffs delayed production of
      22,000 pages of documents by over a year and continue to withhold responsive, non-
      privileged documents. Defendants have met their Rule 34 obligations.

       Plaintiffs—not Defendants—are the source of the delay in this case. Plaintiffs delayed

production of over 22,000 pages of documents for over a year and produced them only when

compelled to do so by Court order. And Plaintiffs’ production continues to be woefully

insufficient, in violation of the Court’s order, as Plaintiffs have produced virtually no documents

bearing on the truth or falsity of the statements they challenge in this lawsuit, virtually no

documents bearing on Plaintiff Khan, and only a fraction of their responsive documents from their

Alfa entities. Plaintiffs have been on notice of these deficiencies and have yet to even furnish a

response to Defendants. By contrast, Defendants have produced their responsive documents or

included them in a privilege log. The parties disagree about Defendants’ privilege claims, and that

issue is before the Court. See ECF Nos. 147, 152.




                                                 3
         Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 6 of 17




    2. Defendants moved to stay discovery only after Plaintiffs refused to agree to a date
       certain for the end of discovery and instead requested an indefinite extension of fact
       discovery.

       Plaintiffs lob false accusations about Defendants’ conduct in discovery and distort the

parties’ dispute about the Scheduling Order in this case. See Pls.’ Br. at 2. First, there is currently

no Scheduling Order in this case. As a result, Defendants moved for a stay of discovery or for the

imposition of a date certain for the end of discovery. See ECF Nos. 128, 130, 145. Defendants

sought clarity from the Court only after Plaintiffs refused to agree on a reasonable extension of

discovery and moved to extend discovery on an indefinite basis. See Defs.’ Mot. to Modify the

Scheduling Order, ECF No. 130, at 1-3. Second, while the parties await clarity from the Court,

Defendants are not “refusing” to make deponents available. Pls.’ Br. at 2. Defendants have agreed

to proceed with depositions when a new Scheduling Order is in place, and the parties previously

agreed—prior to the involvement of Plaintiffs’ new counsel—that Defendants’ depositions would

occur after Plaintiffs’ depositions. The parties reached this agreement in November 2020, after

Plaintiffs delayed their own depositions for at least the fifth time in seven months.3 Plaintiffs’

previous counsel honored the same agreement in January, when Plaintiff Khan again delayed his

deposition.4 Recently, Plaintiffs’ new counsel have decided to abandon that agreement and

misrepresent Defendants’ conduct at every turn.




3
 Email from A. Lewis to J. Levy, Nov. 18, 2020, ECF No. 138-3 (“[W]e are amenable to deferring
Defendants’ depositions, but . . . deferring Defendants’ depositions should result in an extension
of the discovery cut-off period.”); Email from J. Levy to A. Lewis, Dec. 2, 2020, ECF No. 138-4
(“Please confirm that Mr. Khan’s translator is also available on Jan. 13. . . . Glenn Simpson is
available for a deposition on Jan. 22, and Peter Fritsch is available for the 30(b)(6) deposition on
Jan. 27.”).
4
 Email from A. Lewis to J. Levy, Jan. 8, 2021, ECF No. 138-5 (“[W]e can agree to defer
Defendants’ depositions which are currently scheduled for late January.”).

                                                  4
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 7 of 17




       Defendants are eager to move forward in this case, and eager to do so in a manner that is

efficient for both the parties and the Court. See Defs.’ Reply, ECF No. 145, at 17 (“Considering

the need for clarity . . . the Court should grant Defendants’ Cross-Motion to Stay discovery or set

a date certain for the close of discovery in the next 90 days.”).

   3. Plaintiffs misstate the facts and ignore the record.

       Citing their own Amended Complaint in lieu of factual support, Plaintiffs repeat their false

claim that Defendants intended for CIR 112 to be published by BuzzFeed. Pls.’ Br. at 6. Plaintiffs

ignore Defendants’ written discovery responses and the relevant testimony of a non-party witness,

David Kramer, both of which directly contradict their fantasy. For example:

       Q. Did Glenn Simpson or anyone else at Fusion suggest or direct you to meet with
       [BuzzFeed journalist] Mr. [Ken] Bensinger?
       A. No.
       Q. Did anyone at Fusion ever suggest to you that you share CIR 112 or any of the
       other memos with anyone else other than Senator McCain when you met with them
       on November 29th or 30th?
       A. Did they suggest that I share them with anyone else? Not that I recall.
       Q. Did Mr. Simpson or anyone else from Fusion know that you were going to meet
       with Mr. Bensinger or anyone from BuzzFeed before you had your meeting with
       Mr. Bensinger?
       A. I don’t believe so, no.

David Kramer Dep., 157:6-157:20, Sept. 24, 2020. In addition to confirming that he met with

BuzzFeed on his own, without Defendants’ knowledge, Mr. Kramer also testified that Defendants

instructed him not to provide the Dossier (including, but not limited to CIR 112) to the media and

instead provide it only to Senator John McCain. Contrary to Plaintiffs’ wishful thinking,

Defendants did not provide CIR 112 to Buzzfeed; Defendants did not intend for Buzzfeed to

acquire, let alone publish CIR 112; and Defendants were not even aware that BuzzFeed had seen

CIR 112 prior to BuzzFeed’s publication on January 10, 2017. Plaintiffs, in their Amended




                                                  5
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 8 of 17




Complaint and now in their opposition to the instant motion, have continually failed to introduce

any facts demonstrating otherwise.

                                         ARGUMENT

       Amendment of Defendants’ Answer is appropriate because it is timely, made in good faith,

does not prejudice Plaintiffs, is not futile, and will promote judicial economy if the defense is

successful. What Defendants seek is not controversial. “[T]he purpose of pleading under the

Federal Rules of Civil Procedure is ‘to facilitate a proper decision on the merits,’ not to set the

stage for ‘a game of skill in which one misstep by counsel may be decisive to the outcome.’”

Morgan v. F.A.A., 262 F.R.D. 5, 7 (D.D.C. 2009) (quoting Foman v. Davis, 371 U.S. 178, 181–82

(1962)) (granting leave to amend the answer to add the affirmative defenses of issue preclusion

and claim preclusion). Accordingly, “Courts require a sufficient basis for denial of leave to

amend.” Id.

       I.      PLAINTIFFS CANNOT SHOW ANY BAD FAITH, UNDUE DELAY, OR
               UNDUE PREJUDICE AS A RESULT OF GRANTING DEFENDANTS’
               LEAVE TO AMEND THEIR ANSWER.

       Defendants’ motion is timely. The New York Supreme Court in Fridman v. BuzzFeed

issued its decision on March 18, 2021. Four days later, on March 22, 2021, Defendants requested

Plaintiffs’ consent to an amendment of the Answer to add the affirmative defense of issue

preclusion. Shortly thereafter, Defendants filed the instant motion and the proposed amendment

with this Court.

       Defendants moved in good faith. The affirmative defense to be incorporated by

Defendants’ amendment was not available until March 18, 2021, when a final judgment by the

New York Supreme Court determined that BuzzFeed’s publication of CIR 112 was privileged.




                                                6
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 9 of 17




       Plaintiffs likewise have not met, and cannot meet, their burden to show that the proposed

amendment would result in undue prejudice, as the amendment will not “alter either the choice of

counsel or the nature of the opposing party’s strategy.” Nwachukwu v. Karl, 222 F.R.D. 208, 212

(D.D.C. 2004) (granting leave to amend answer to include the defense of res judicata).

       Plaintiffs, therefore, cannot make a showing of undue delay, bad faith, a dilatory motive or

undue prejudice. See Foman, 371 U.S. at 182 (1962) (“In the absence of any apparent or declared

reason—such as undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, futility of amendment, etc.—the leave sought

should, as the rules require, be ‘freely given.’”). See also United States ex rel. Westrick v. Second

Chance Body Armor, Inc., 301 F.R.D. 5, 8 (D.D.C. 2013) (“Amendments that do not radically alter

the scope and nature of the action ... are especially favored.”) (quoting Estate of Gaither ex rel.

Gaither v. District of Columbia, 272 F.R.D. 248, 252 (D.D.C. 2011)).

       II.     DEFENDANTS’   PROPOSED    AMENDMENT—TO     ADD   THE
               AFFIRMATIVE DEFENSE OF ISSUE PRECLUSION BASED ON THE
               NEW YORK SUPREME COURT’S DECISION—IS NOT FUTILE.

       Defendants’ proposed amendment is not futile. Under D.C. law, issue preclusion bars the

re-litigation of issues “where (1) the issue was actually litigated; (2) was determined by a valid,

final judgment on the merits; (3) after a full and fair opportunity for litigation by the party; (4)

under circumstances where the determination was essential to the judgment.” Wilson v. Hart, 829

A.2d 511, 514 (D.C. 2003). Each of these four conditions applies here. See Defs.’ Mot. at 10-11.

       Establishing that a party’s proposed amendment to pleadings should be denied as “futile”

requires Plaintiffs to clear a high bar. When finding futility and denying motions for leave to

amend, courts generally justify the decision by citing either uncontested facts or statutory grounds




                                                 7
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 10 of 17




that render the claim or defense unavailable as a matter of law. See, e.g., James Madison Ltd. by

Hecht v. Ludwig, 82 F.3d 1085 (D.C. Cir. 1996) (finding futility where both parties agreed that

plaintiff received ample advance notice of the government’s forfeiture action and thus no due

process claim was viable); Willoughby v. Potomac Elec. Power Co., 100 F.3d 999 (D.C. Cir. 1996)

(finding futility where plaintiff’s claim under the District of Columbia Human Rights Act was

time-barred); Firestone v. Firestone, 76 F.3d 1205 (D.C. Cir. 1996) (finding that amendment

would not be futile because the claim to be added was not time-barred and was pled with

particularity). Plaintiffs have shown neither uncontested facts nor statutory grounds that would bar

Defendants’ proposed affirmative defense of issue preclusion and thus render it futile.

       Instead, Plaintiffs confuse the matter by misstating the issue for which Defendants seek to

assert issue preclusion as an affirmative defense, by misrepresenting that they (Plaintiffs) did not

actually litigate the issue elsewhere, and by briefing an irrelevant (and premature) question:

whether Defendants can rely on BuzzFeed’s privilege under New York Civil Rights Law § 74 to

bar damages arising from BuzzFeed’s publication of CIR 112, if that issue ever arises in the case.

Such a question is premature and has no bearing on the alleged “futility” of Defendants’ proposed

amendment, which seeks only to assert that questions of BuzzFeed’s privilege have been

conclusively determined elsewhere. Virtue v. International Broth. of Teamsters Retirement &

Family Protection Plan, 893 F. Supp. 2d 46, 49 (D.D.C. 2012) (granting leave to amend and noting

“[t]he standard for assessing whether amendment would be futile . . . [is] not whether Plaintiff

could obtain complete relief”).

               1. Plaintiffs Misstate the Issue to Be Precluded.

       Plaintiffs deliberately misstate the issue to which Defendants allege issue preclusion

applies. Plaintiffs incorrectly describe the issue as whether any alleged publication by Defendants




                                                 8
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 11 of 17




is privileged under New York Civil Rights Law § 74. See Pls.’ Br. at 11. Not so.5 As stated in

Defendant’s opening brief:

                   Through this Motion, Defendants request leave to amend their Answer to
                   add the affirmative defense of issue preclusion as to the issue of BuzzFeed’s
                   publication. Should the Court grant this Motion, Defendants would assert
                   as an affirmative defense that Plaintiffs are precluded from relitigating the
                   issue of whether BuzzFeed’s publication is privileged under New York
                   Civil Rights Law § 74. See Ex. A.

Defs.’ Br. at 9.

        Defendants have asserted as a defense that “[t]o the extent that Plaintiffs seek to hold

Defendants liable for publication of CIR 112 or any other CIRs by BuzzFeed, Defendants cannot

be held liable by virtue of the fact that they had nothing to do with BuzzFeed’s decision to publish

CIR 112 or any other CIRs, had no control over BuzzFeed’s publication, and were unaware that

BuzzFeed intended to publish any CIRs, including CIR 112,” Answer, Affirmative Defs. ¶ 5, ECF

No. 50. Defendants claimed that “[t]o the extent that Plaintiffs seek to hold Defendants liable for

publication of CIR 112 or any other CIRs by BuzzFeed, such publication is protected by the fair

report privilege pursuant to New York Civil Rights Law 74 and/or Article I, Section 8 of the New

York Constitution.” See id. ¶ 4.




5
  Plaintiffs’ brief, without support, says: “Although Defendants suggest that New York’s fair report
privilege would apply . . . in reality the District of Columbia’s fair report privilege would apply in
this case involving D.C.-resident Defendants.” Pls.’ Br. at 15 n.37. This is a non-sequitur. From
the beginning, Defendants have maintained that to the extent Plaintiffs (incorrectly) seek to hold
Defendants responsible for BuzzFeed’s publication, BuzzFeed’s publication of CIR 112 was
privileged under New York state law, a claim that has now been confirmed by the judgment of the
New York Supreme Court—a holding which is entitled to preclusive effect, in accordance with
the Full Faith and Credit Statute, 28 U.S.C. § 1738. The U.S. District Court for the Southern
District of Florida has also held that BuzzFeed’s publication of the Dossier is protected by New
York Civil Rights Law § 74. Gubarev v. BuzzFeed, Inc., 340 F. Supp. 3d 1304, 1320 (S.D. Fla.
2018).

                                                    9
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 12 of 17




        Now that the N.Y. Supreme Court has examined the facts and held that BuzzFeed’s

publication of CIR 112 was privileged as a matter of law, Defendants seek leave to amend their

Answer to allege that Plaintiffs are precluded from relitigating whether BuzzFeed’s publication is

privileged. In accordance with the Full Faith and Credit Statute, 28 U.S.C. § 1738, the New York

holding is entitled to preclusive effect as to the same issue in this action. See Defs.’ Mot. at 10-11.

                2. Plaintiffs and BuzzFeed Actually Litigated Whether Buzzfeed’s
                   Publication of CIR 112 Is Privileged Under New York Civil Rights Law
                   § 74.

        It is undisputed that Plaintiffs and BuzzFeed litigated whether Buzzfeed’s publication of

CIR 112 is privileged under New York Civil Rights Law § 74. That is, the only issue this Court

must determine was actually litigated because it is the only issue for which Defendants are seeking

to preclude further litigation.

        The court in Fridman v. BuzzFeed was asked to determine whether BuzzFeed’s publication

of CIR 112 met the three conditions required for the protections of New York Civil Rights Law

§ 74 to attach, examining i) whether the report concerned an ‘official proceeding’; ii) whether the

report was ‘fair and accurate’; and iii) whether it was clear to an average reader that the report was

documenting an official proceeding, as the term is defined by law. See Decision & Order, Ex. C,

146-4 at 8. The court, after briefing by the parties and a hearing during which the parties litigated

this issue and others, determined that BuzzFeed satisfied all three conditions necessary for the

privilege to attach to BuzzFeed’s publication of CIR 112. Id. at 8-10.

        Defendants now seek leave to add an affirmative defense that the holding is controlling as

to the same foregoing questions in this action, thereby precluding Plaintiffs from further litigation

of those questions, e.g.: i) Plaintiffs’ argument that CIR 112 was not known to be in the possession

of any security agencies at the time of BuzzFeed’s publication; ii) Plaintiffs’ argument that CIR




                                                  10
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 13 of 17




112’s statements were extraneous and not subject to the New York privilege; and that therefore

iii) the heightened protection afforded to publishers under New York Civil Rights Law § 74 does

not apply to BuzzFeed’s publication of CIR 112. Id. Each of the foregoing arguments was

considered and rejected by the valid final judgement of the New York Supreme Court.

                3. The NY Court’s Decision Is Entitled to Preclusive Effect, and Thus
                   Defendants’ Proposed Amendment Is Not Futile.

        Plaintiffs do not—and cannot—seriously contest that the Fridman v. BuzzFeed holding is

entitled to preclusive effect as to the questions of BuzzFeed’s privilege in this litigation. Plaintiffs

and BuzzFeed fully briefed the issue and argued the issue, and the Court, citing BuzzFeed’s

privilege under New York Civil Rights Law § 74, issued a final judgment granting summary

judgment to the BuzzFeed defendants. See Docket, Fridman v. BuzzFeed, Ex. D; Tr. of

Proceedings (Oct. 2, 2020), Ex. E.

        A D.C. Court is required to give preclusive effect to the New York Supreme Court’s

holding. Although “the federal courts may look to the common law or to the policies supporting

res judicata and collateral estoppel in assessing the preclusive effect of decisions of other federal

courts,” Congress, pursuant to 28 U.S.C. § 1738, “has specifically required all federal courts to

give preclusive effect to state–court judgments whenever the courts of the State from which the

judgments emerged would do so.” Allen v. McCurry, 449 U.S. 90, 96 (1980). Therefore,

Defendants’ proposed amendment of issue preclusion is likely to succeed and certainly is not futile.

        The New York Supreme Court’s determination that BuzzFeed’s publication was privileged

was a valid final judgement of a court of competent jurisdiction; to relitigate that issue in the instant

case would be a waste of judicial resources and contrary to the law. See 28 U.S.C. § 1738; Thomas

v. Washington Gas Light Co., 448 U.S. 261, 270 (1980) (noting that the requirement to afford




                                                   11
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 14 of 17




preclusive effect to state-court judgments, “if not compelled by the Full Faith and Credit Clause

itself . . . is surely required by 28 U.S.C. § 1738”).

                4. Plaintiffs’ Efforts to Litigate the Merits of a Hypothetical Dispute Not
                   Before the Court Are Irrelevant and Should Be Rejected.

        Plaintiffs’ inapposite arguments distract from the one question before the Court: whether

Defendants meet the requirements of Rule 15(a) for amending their Answer to assert issue

preclusion. They do.

        Plaintiffs nevertheless ask this Court to go beyond the question presented by the instant

motion and decide the irrelevant and hypothetical issue of “[w]hether Defendants can claim the

fair report privilege (and satisfy its elements) as a defense against liability or damages from

BuzzFeed’s publication.” Pls.’ Br. at 11. It is premature for the Court to address that issue; the

issue may never arise in this case. Leave is properly granted where “the vast majority” of a non-

movant’s “futility arguments are obviously improper at this procedural posture.” See Council on

American-Islamic Relations Action Network, Inc. v. Gaubatz, 891 F.Supp.2d 13, 34 (D.D.C. 2012)

(“Such arguments are premature and a waste of the parties’ time and the Court's limited

resources.”) (granting plaintiff leave to amend).

        Defendants briefly refute Plaintiffs’ irrelevant arguments, only to correct Plaintiffs’

attempts to mischaracterize the fair report privilege and a limited exception to its protections.

        Plaintiffs, alluding to “settled law,” misconstrue the contexts in which the self-reporting

exception to the fair report privilege is applied. “[W]hat is known as the ‘self-reporting exception’

. . . attaches only where the claimant files a defamatory complaint, then republishes it in order to

avoid liability.” Myers v. District of Columbia Hous. Auth., No. 20-cv-700, 2021 WL 1167032, at

*5-6 (D.D.C. Mar. 26, 2021). Applying the fair report privilege’s limited self-reporting exception

in this Circuit, to these facts, is miles away from “settled” and would in fact be an unprecedented



                                                  12
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 15 of 17




application of the law. Cf. Pls.’ Br. at 8; Myers, 2021 WL 1167032, at *5 (“The court has not

identified any case applying the self-reporting exception under D.C. law.”) (emphasis added).6 As

the D.D.C. explained in Myers, the exception concerns a speaker who files “a defamatory

complaint” with the intent to republish that complaint’s defamatory allegations while evading

liability pursuant to the fair report privilege. Considering the exception, the court examined

relevant cases and found it was “clear” the exception “was created ‘to deter those persons who,

acting out of a corrupt defamatory motive, abuse the privilege accorded to fair and accurate reports

of judicial proceedings.’” Myers, 2021 WL 1167032, at *5 (quoting Rosenberg v. Helinski, 616

A.2d 866, 877 (Md. 1992)). Here, there is no “defamatory complaint,” there has been no

republication by Defendants, and there are no facts indicating that Defendants “sought to abuse

the privilege,” caused BuzzFeed’s publication of CIR 112, or even knew about it. See supra at 5.

Without citation, Plaintiffs claim “[i]t is irrelevant” that the facts here are drastically different than

those of the cases cited in their opposition. Pls.’ Br. at 15. Plaintiffs therefore would have this

Court hold—in the context of a motion for leave to amend a pleading—that the amendment is

futile based on no supporting caselaw.

        Plaintiffs, choosing to litigate the implications of Defendants’ affirmative defense in lieu

of opposing the instant motion, have offered arguments that are not only premature, but also

entirely unsupported by caselaw. The flurry of misplaced arguments marshalled in response to




6
  Plaintiffs also cite to cases outside of this Circuit for the same inapposite proposition. See, e.g.,
Kurczaba v. Pollock, 318 Ill. App. 3d 686 (2000) (holding that fair reporting privilege does not
apply to a defendant who sought to confer the privilege upon himself by filing a complaint and
then reporting the complaint to others); Volpe v. Paniccioli, 72 N.Y.S.3d 519 (N.Y. Sup. Ct. 2017)
(plaintiff filed the complaint and repeated its public statements); Amway Corp. v. Procter &
Gamble Co., 346 F.3d 180, 187–88 (6th Cir. 2003) (holding that where the defendant re-published
a complaint filed in court that itself was not libelous, the self-reporting exception did not apply).


                                                   13
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 16 of 17




Defendants’ proposed amendment is further indication that Defendants’ affirmative defense is

properly invoked and likely to succeed.

                                          CONCLUSION

       For these reasons, Defendants respectfully request that the Court grant their Motion for

Leave to Amend (ECF No. 146) and allow Defendants to amend their Answer to add the defense

of issue preclusion.



Dated: June 30, 2021

                                            By:     /s/ Joshua A. Levy


                                            Joshua A. Levy (D.C. Bar No. 475108)
                                            Rachel M. Clattenburg (D.C. Bar No. 1018164)
                                            Edward A. Sharp (D.C. Bar No. 1719505)
                                            LEVY FIRESTONE MUSE LLP
                                            1701 K St. NW, Suite 350
                                            Washington, DC 20005
                                            Tel: (202) 845-3215
                                            Fax: (202) 595-8253
                                            jal@cunninghamlevy.com

                                            Counsel for Defendants




                                               14
        Case 1:17-cv-02041-RJL Document 154 Filed 06/30/21 Page 17 of 17




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 30, 2021, I filed the foregoing using CM/ECF, which

effects service on all counsel of record.


                                             /s/ Joshua A. Levy

                                             Joshua A. Levy




                                            15
